DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.
Claims 1-9 are directed to a method and system for estimating a value (i.e. a groundwater recharge) comprising the steps of (1) obtaining a dataset (2) calculating a first variable by an equation (3) estimating the groundwater recharge according to the first variable and a second variable, which can be done as a mental exercise with only rudimentary tools such as a pen and a paper.
The details of the claim – what the dataset comprises of, step of manipulating data, multiple equations involving variables – while further define and narrow the claim; do not, however, make the claim less-abstract.  In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves an abstract idea, even if the particular abstract idea at issue is narrow. Mayo, 132 S.Ct. at 1303.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely requiring that the abstract idea is implemented by modules in a system is not enough to supply an inventive concept both individually and as a combination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claims 1, 2, 6, and 7: The limitation, “original remote sensing dataset,” is not supported in the specification. The specification merely recites the limitation without describing and/or defining the limitation. 
Re Claims 1, 3-6, 8, and 9: The limitation, “pixel area,” is not supported in the specification. The specification merely recites the limitation without describing and/or defining the limitation.
Re Claims 1, 4-6, 8, and 9: The limitation, “total water resource yield,” is not supported in the specification. The specification merely recites the limitation without describing and/or defining the limitation.
Re Claims 2 and 7: The limitations, “registration” and “projection conversion,” are not supported in the specification. The specification merely recites the limitation without describing and/or defining the limitations.
Re Claims 2 and 7: The limitation, “projection conversion,” is not supported in the specification. The specification merely recites the limitation without describing and/or defining the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 and 6: There is insufficient antecedent basis for the limitation, “the monthly runoff,” in the claim.
Claims 2-5 and 7-9 are indefinite at least due to dependency on the indefinite base claims

The non-compliance and the indefiniteness cause the metes and bounds of the claim to be uncertain, creating a significant barrier for conducting prior-art based examination.  Once this barrier is overcome, the prior-art based examination will commence.  Any lack of prior-art rejection should NOT be construed to be an indication of an allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887      

/THIEN M LE/           Primary Examiner, Art Unit 2887